                            **NOT FOR PRINTED PUBLICATION**

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

BRIAN SMITH, INDIVIDUALLY AND AS                §
PERSONAL REPRESENTATIVE OF THE                  §
ESTATE OF MARY GREER(DECEASED);                 §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §
                                                §   CIVIL ACTION NO. 9:19-CV-00015-RC
DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, AS TRUSTEE, IN TRUST FOR               §
REGISTERED HOLDERS OF LONG                      §
BEACH MORTGAGE LOAN TRUST 2006                  §
A/K/A LONG BEACH SECURITIES CORP.;              §
               Defendant.                       §
                                                §



               ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE
       The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge, for pre-trial proceedings.   Pending before the court is Defendant Deutsche Bank’s

“Motion to Dismiss.” Doc. No. 13. Also pending before the court are Plaintiff Brian Smith’s

“Motion for Summary Judgment” (Doc. No. 16) and “Motion for Demand for Default.” Doc.

No. 6. The court has received and considered the report of the magistrate judge (Doc. No.

18), which recommended granting Defendant’s “Motion to Dismiss.” The magistrate judge

recommended denying Smith’s “Motion for Final Summary Judgment” and Smith’s “Motion

for Demand for Default.”       Smith has since filed a “Notice to the Court of Additional

Exhibits” (Doc. No. 22), which the court construes as objections to the Report and

Recommendation.
       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(l)(c); FED. R. CIV. P. 72(b)(2)–(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

       The court has conducted a de novo review of the magistrate judge’s report and

recommendation and has carefully considered Smith’s objections. The court finds that the

magistrate judge’s conclusions are correct but will briefly address Smith’s objections here.

       Smith submitted a “Notice to the Court of Additional Exhibits” on September 9, 2019,

stating that the court requested the attached information. It is unclear what exactly Smith is

referring to as there were no requests for such information. The exhibits filed by Smith relate to a

loan payment notice, deed of trust, adjustable rate note, warranty deed with vendor’s lien, and

release of lien. Doc. No. 22. Although the court liberally construes these exhibits as objections to

the magistrate judge’s Report and Recommendation, the exhibits themselves do not specifically

object to the Report and Recommendation. In fact, Smith does not refer to the Report and

Recommendation anywhere in his “Notice to the Court of Additional Exhibits.” Doc. No. 22.

Because the notice does not specifically identify the findings to which Smith objects, the court

finds that the objections are without merit and “need not be considered by the district court.”

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds

by Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).
      It is, therefore, ORDERED that Smith’s objections (Doc. No. 22) are OVERRULED, and

the magistrate judge’s report and recommendation (Doc. No. 18) is ADOPTED. Accordingly, it

is further ORDERED that Smith’s “Motion for Final Summary Judgment” (Doc. No. 16) and

“Motion for Demand for Default” (Doc. No. 6) are DENIED.          Defendant’s “Motion to

Dismiss” (Doc. No. 13) is GRANTED. A final judgment will be entered separately.


       So Ordered and Signed
       Sep 24, 2019
